UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-173163 POINT CAPITAL, INC. (Exact name of small business issuer as specified in its charter) Delaware 27-3046338 (State of incorporation) (IRS Employer ID Number) 285 Grand Avenue Building 5 Englewood, New Jersey 07631 (Address of principal executive offices) (201) 408-5126 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 2, 2014,48,382,440 shares of common stock, par value $0.0001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 PART I FINANCIAL INFORMATION Item1. Financial Statements. CONTENTS Page(s) Statements of Assets and Liabilities – As of March 31, 2014 (unaudited) and December 31, 2013 2 Statements of Operations (unaudited) – Three months ended March 31, 2014 and 2013 3 Statement of Changes in Net Assets (unaudited) – Three months ended March 31, 2014 and 2013 4 Statements of Cash Flows (unaudited) – Three months ended March 31, 2014 and 2013 5 Schedule of Investments as of March 31, 2014 (unaudited) 6 Schedule of Investments as of December 31, 2013 7 Notes to Financial Statements (unaudited) 8- 14 1 Point Capital, Inc. Statements of Assets and Liabilities March 31, December 31, (unaudited) ASSETS Investments at fair value Non-controlled/Non-affiliated investments (cost $481,023 and $131,021) $ $ Cash and cash equivalents $ Interest receivable Other assets - Total Assets $ $ LIABILITIES Accounts payable and accrued expenses $ $ Notes payable - Interest payable - Total Liabilities Redeemable Series A, Convertible Preferred stock, $0.0001 par value, 5,000,000 shares authorized, 1,000,000 shares designated; 4,000 and none issued and outstanding ($100 per share redemption value) NET ASSETS Common stock, $0.0001 par value, 100,000,000 shares authorized;
